Citation Nr: 1620087	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected opiate dependence prior to November 21, 1997.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected opiate dependence, which has been rated along with service-connected pain disorder and with major depressive disorder and generalized anxiety disorder, from November 21, 1997, to November 14, 2014.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from November 1998 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).

The appeal was previously before the Board in February 2002, February 2004, January 2005, and December 2007.  In February 2002, pertinent to the issues currently on appeal, the Board initially remanded his claim for an increased rating for opiate dependence for additional development.  Afterwards, it was returned to the Board in February 2004, when the Board again remanded this issue, along with entitlement to TDIU, so that the Veteran may be provided with an opportunity for a hearing before a Veterans Law Judge.  The RO scheduled a hearing for October 2004; however, a notation in the claim file indicates that the Veteran's attorney called on the day of the hearing to cancel it.  As there is no indication that the Veteran or his attorney have asked to have the hearing rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

In January 2005, the appeal was returned to the Board, and the Board issued a decision denying entitlement to an increased rating for opiate dependence and TDIU.  However, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC), and the Court issued a Memorandum Decision in March 2007 vacating the Board's January 2005 denials of these issues.  Thereafter, the Board issued a December 2007 decision remanding, in pertinent part, the increased rating claim for opiate dependence and TDIU for additional development consistent with the terms of the Memorandum Decision.  

To the extent that the March 2007 Memorandum decision also vacated the Board's denial of entitlement to service connection for an acquired psychiatric disorder, service connection for this disability has since been established while the case was in remand status.  The RO granted service connection for a pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder, in a September 2015 rating decision; as the September 2015 rating decision constitutes a full grant of benefits for his service-connection claim for an acquired psychiatric disorder, this issue is no longer in appellate status.  

The Board notes that the September 2015 rating decision rated the Veteran's newly service-connected psychiatric disability along with his service-connected opiate dependence.  The RO assigned a 30 percent rating for his combined psychiatric disability effective November 21, 1997, the date that his claim for depression was received, and a 100 percent rating effective November 14, 2014.  Although the September 2015 rating decision intimated that the new combined ratings assigned contemplated a full grant of benefits sought, with respect to the Veteran's appeal for a higher disability rating for his opiate dependence that he had previously perfected, the fact remains that he is still rated noncompensably prior to November 21, 1997, and at only 30 percent from November 21, 1997, to November 14, 2014 (at which time he received the maximum 100 percent schedular rating).  

The time periods for which he is rated noncompensably and at 30 percent are not considered a full grant of benefits with respect to his increased rating claim for opiate dependence.  In this regard, the U.S. Court has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating that where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision awarded a higher rating, but less than the maximum available benefit, does not abrogate the appeal).  Therefore, notwithstanding the assignment of a 30 percent rating for part of the Veteran's appeal-and notwithstanding the fact that the RO combined his opiate dependence disability with his newly-service connected psychiatric disability for a single evaluation under Diagnostic Code 9422-9434 as of November 21, 1997-the Veteran's claim for a higher disability evaluation remains in controversy whenever the Veteran has received less than the maximum available benefit, as is the case here prior to November 14, 2014.  Accordingly, the Board has recharacterized the issues on appeal to include his increased rating claim for opiate dependence during the time periods for which he has received less than the maximum rating allowable.

As a final introductory matter, the Board notes that the September 2015 Supplemental Statement of the Case adjudicated the issue of TDIU prior to November 14, 2014, only.  The Supplemental Statement of the Case inferred that the issue of entitlement to TDIU after November 14, 2014, was moot in light of the Veteran's 100 percent combined disability rating.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 
22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based on a service-connected disability/disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 
22 Vet. App. at 294 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Thus, the issue of TDIU may not necessarily be limited to the time period prior to November 14, 2014.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




(CONTINUED ON THE NEXT PAGE)
REMAND

Although any additional delay is regrettable, the Board finds that this case must be remanded yet again for additional development.

As explained in the Introduction above, the Veteran has been awarded less than the maximum benefit allowed for the initial staged ratings assigned for his opiate dependency prior to September 14, 2014.  Accordingly, pursuant to the Board's December 2007 remand directives, a Supplemental Statement of the Case should have been issued to the Veteran.  See December 2007 Board Remand at p. 5 ("If the benefits sought on appeal remain denied, in wh[o]le or in part, the [V]eteran and his representative should be provided a supplemental statement of the case.") (emphasis added).  However, the AOJ failed to do so.  For this reason, a remand for a Supplemental Statement of the Case is necessary to put this case in proper procedural posture.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  

With regard to TDIU consideration, as pointed out in the Court's March 2007 Memorandum Decision, readjudication of the Veteran's disability ratings may possibly render him eligible for schedular TDIU consideration under 38 C.F.R. §4.16(a).  See March 2007 Memorandum Decision.  As such, adjudication of the Veteran's TDIU claim must also be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Moreover, the Board notes that the September 2015 Supplemental Statement of the Case indicated that the Veteran's TDIU had not been referred to the Director of the Compensation and Pension Service for extra-schedular consideration "because the evidence fails to show that you are unemployable due to service connected disabilities."  However, it was recognized that the Veteran reported receiving Social Security Administration (SSA) disability benefits since May 1994, that he last worked in 1991, and that a review of SSA records indicated that disability benefits were based on affective disorders and personality disorders.  See also August 1995 SSA Disability Determination (finding a primary diagnosis of "Affective Disorders" a secondary diagnosis of "Personality Disorders" and stating that the Claimant's disability began May 29, 1991).  

Significantly, a review of the corresponding SSA documentation and rationale reflects that his previous decision (a denial in 1993) was being reopened "because the claimant's mental impairment, his depression, was found to be of listing level severity as early as 05/29/91.  He had and continues to have significant depression and marked restriction in his social functioning and concentration, persistence, and pace."  See August 1995 Disability Determination Rational (emphasis added).  Thus, this is evidence suggesting that his now-service-connected psychiatric disorder, which includes major depressive disorder, was the basis, at least in part, for his SSA disability award.  

What is more, the Board notes that the November 2014 VA psychiatric examiner expressly determined that the "Veteran has been disabled since 1991 due to his service-connected disabilities."  The VA examiner explained:

He should be entitled to an increased disability rating for service-connected opiate dependence because he is prescribed Methadone by his providers for his chronic pain and is not abusing it.  He has total occupational and social impairment as evidenced by his service-connected disabilities and his newly diagnosed psychiatric disorders. His medication alone would preclude him working.  In my medical opinion, based upon a reas[ona]ble degree of medical probability,
His service-connected disabilities and mental disorders, render him unable to secure and maintain substantially gainful employment, including physical and sedentary employment.

As a result, if the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) are still not met prior to November 14, 2014, the issue of entitlement to TDIU on an extraschedular basis must be referred to the Director of Compensation Service for consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the Veteran's initial staged ratings for opiate dependency prior to November 14, 2014.  If it is determined that the Veteran does not meet the schedular criteria set forth under 38 C.F.R. § 4.16(a) for any portion of the appeal period, refer the case to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including TDIU on a schedular or extraschedular basis as appropriate for the entire appeal period in accordance with Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).   If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


